Order of the Court: The petition by respondent Louis Ernest Neuendorf for leave to file exceptions and for certain other relief is denied. The motion by the Administrator of the Attorney Registration and Disciplinary Commission to strike the petition is denied as moot. The Administrator’s motion for leave to file motion to approve and confirm instanter is allowed. The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Louis Ernest Neuendorf is suspended from the practice of law for 90 days and until he completes a course in law office management. Respondent Louis Ernest Neuendorf shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.